office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 betombul postn-132010-04 uilc date date to kathleen schlenzig attorney small_business self-employed cc sb chi from charles a hall senior technician reviewer administrative provisions and judicial practice branch procedure administration cc pa apjp b02 subject statute_of_limitations for filing a claim_for_refund - taxpayer killed in a combat_zone this memorandum responds to your e-mail dated date requesting our assistance in determining the statute_of_limitations for filing a claim_for_refund in a situation where a taxpayer was killed in a combat_zone legend year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- year ------- postn-132010-04 year ------- date ------------ date ------------ date ------------ date ------------ date ------------ date ------------ date ------------ issues issue how does sec_692 apply to multiple periods of service in a combat_zone issue how does sec_7508 affect the statute_of_limitations on filing a claim_for_refund under sec_6511 when the taxpayer served in and out of combat zones and then died while serving in a combat_zone conclusions conclusion under sec_692 a taxpayer qualifying under sec_692 is not subject_to tax for any year starting with the first year that the taxpayer served in a combat_zone conclusion sec_7508 suspends the statute_of_limitations for filing a claim_for_refund for the period in which the taxpayer served in a combat_zone as a member of the united_states armed_forces and for the next days thereafter the next days run consecutively regardless of a subsequent overlapping period_of_service in a combat_zone the taxpayer’s service in the combat_zone ends on the taxpayer’s date of death and the statute_of_limitations for filing a claim_for_refund is tolled for the next days after the death facts the facts as you indicated them are as follows taxpayer began serving in the united_states armed services in afghanistan on july year he served there until october year and then he returned to serve in afghanistan on january year and he was killed in afghanistan on march year prior to his death taxpayer and his wife filed joint income_tax returns on or before april of the year that the returns were due in march year taxpayer’s wife filed a claim_for_refund for year sec_2 through the claims for refund were filed on the following dates taxable_year year year date claim_for_refund filed date date postn-132010-04 date date date date date date date year year year year year year year she indicated that her husband had been serving in combat zones on and off since january year and based on sec_692 she is entitled to a refund of all taxes paid for year sec_1 through taxpayer’s wife has not substantiated her claim that taxpayer served in combat zones prior to his service in afghanistan which commenced in july year taxpayer’s wife indicated that taxpayer served in combat zones during the following dates january year through july year september year through december year march year through may year august year through december year january year through january year - iceland february year through february year august year through november year july year through october year - afghanistan january year through march year date of death - afghanistan except as indicated above taxpayer’s wife did not provide any information on the location of the combat_zone in which taxpayer served law and analysis sec_692 sec_692 provides that income_tax will not be imposed on an individual that dies while in active_service as a member of the u s armed_forces serving in a combat_zone afghanistan was considered a combat_zone during the period taxpayer served in the us armed_forces there iceland was not however a combat_zone during year when taxpayer served in the us armed_forces there postn-132010-04 for the taxable_year of the date of death as well as any prior taxable_year ending on or after the first day the individual served in a combat_zone emphasis added if any income_tax was assessed against and collected from the individual during the period for which income_tax will not be imposed the assessment will be abated and any_tax collected will be credited or refunded as an overpayment because sec_692 provides that the period of nontaxation begins with the first day the individual served in a combat_zone as opposed to the first day the individual served in the combat_zone if an individual qualifying under sec_692 served in more than one combat_zone before his or her death_tax will not be imposed for the years preceding the death beginning with the tax_year that the individual first served in a combat_zone this is consistent with revrul_69_301 69_1_cb_183 in which the taxpayer at issue served in a combat_zone in korea and then he died years later in a different combat_zone vietnam the taxpayer was not serving in a combat_zone for the years between his service in korea and his service in vietnam under sec_692 his income for the years through was not taxable although many years may elapse between an individual’s first service in a combat_zone and the individual’s service in the combat_zone where he or she died claims for refund based on sec_692 must be filed within the statute_of_limitations on filing a claim_for_refund under sec_6511 see revrul_69_301 1969_1_cb_183 sec_6511 generally provides that claims for refund must be filed within years from the date the return was filed or two years from the date the tax was paid whichever period expires later in addition under sec_7508 the period for filing a claim_for_refund will be extended for the period that an individual served as a member of the u s armed_forces in a combat_zone and for the next days thereafter in this case the evidence shows that taxpayer served in a combat_zone from july year to november year and from january year through march year when he died in the combat_zone thus under sec_692 income_tax will not be imposed on taxpayer for year sec_11 and sec_12 with regard to the earlier years if there is evidence that the taxpayer served in a combat_zone in a year prior to year then under sec_692 income_tax will not be imposed on taxpayer for the first year that he served in a combat_zone and for every year thereafter until the date of his death claims for refund for those years however will be limited by the statute_of_limitations in sec_6511 as suspended by sec_7508 if applicable in determining the expiration date for the statute_of_limitations for filing a claim_for_refund for the years prior to year we will assume that taxpayer first served in a combat_zone as a member of the armed_forces in year and that his service in year was sec_6511 and sec_7508 postn-132010-04 also in a combat_zone thus under sec_692 no income_tax will be imposed on taxpayer for the year sec_1 through and any amounts imposed will be refunded as an overpayment subject_to the statute_of_limitations under sec_6511 as modified by sec_7508 taxpayer always filed his returns on or before april of the year that the returns were due under sec_6513 returns filed before their original due_date ie without regard to extensions are deemed filed on the due_date thus even if taxpayer filed his returns before april every year he would have three years from april of that year to claim a refund for the preceding tax_year for example if the taxpayer mailed his year return to the irs on february year the return is deemed filed on april year and the claim_for_refund is timely if made on or before april year this is without any adjustments to the three-year period based on sec_7508 thus regardless of the application of sec_7508 taxpayer’s claims for refund for years and which were filed on date were filed timely in addition taxpayer’s claim_for_refund for year was also filed timely the analysis of the statute_of_limitations for filing that claim_for_refund is as follows year taxpayer’s year return was filed or deemed filed on april year the normal statute_of_limitations under sec_6511 for a claim_for_refund for taxpayer’s year tax_year expired on april year under sec_7508 however the 3-year statute_of_limitations under sec_6511 for filing a claim_for_refund statute_of_limitations for taxpayer’s year tax_year was suspended from august year through november year time spent in a combat_zone on august year taxpayer had year and days left on his statute_of_limitations for the year tax_year after taxpayer returned from the combat_zone the statute_of_limitations was further suspended from december year through may year days from the date he left the combat_zone the statute_of_limitations started running again from may year through june year on july year there wa sec_1 year and days left on taxpayer’s statute_of_limitations for the year tax_year on july year taxpayer entered another combat_zone and stayed in the combat_zone until october year he then re-entered the combat_zone on january year and he stayed there until his death on march year because there are less than days between november year and december year taxpayer’s statute_of_limitations was suspended from july year through march year and for the next days thus taxpayer’s statute_of_limitations was suspended through september year at that point taxpayer’s statute_of_limitations started to run again and there was still year and days left on the statute_of_limitations accordingly taxpayer’s statute_of_limitations for the year tax_year will expire on date taxpayer’s claim_for_refund for the year tax_year was filed on date so that claim_for_refund was timely postn-132010-04 year with regard to the year tax_year that claim_for_refund was also timely taxpayer’s statute_of_limitations for the year year would have normally expired on april year following the analysis above however taxpayer’s statute_of_limitations for year was suspended on august year on which date taxpayer had days remaining on his statute_of_limitations for the year year taxpayer’s statute_of_limitations was suspended until may year and then it ran from may year through june year thus on july year taxpayer had days remaining on his statute_of_limitations for the year tax_year taxpayer’s statute_of_limitations was again suspended from july year through september year at that point the days remaining on taxpayer’s statute_of_limitations for year started to run again thus taxpayer’s statute_of_limitations for the year year expired on may year taxpayer filed his claim_for_refund on date thus the claim_for_refund was timely year through year taxpayer’s claims for refund for the tax years year through year however were not timely filed for tax_year year the statute_of_limitations would normally expire on april year taxpayer however spent february year in a combat_zone on february year taxpayer had years and days left on his statute_of_limitations for the year tax_year the statute_of_limitations was suspended for the month of february and for the next days ie through august year taxpayer’s statute_of_limitations on filing a claim_for_refund then started to run again and it ran through july year at which point taxpayer had days left on his statute_of_limitations for the year tax_year then according to the analysis above taxpayer’s statute_of_limitations was suspended from august year through may year and then it ran from may year through june year as of that date taxpayer had days left on his statute_of_limitations for the year tax_year taxpayer’s statute_of_limitations was again suspended from july year through september year then taxpayer’s statute_of_limitations began to run again and it would have expired on november year november year was thanksgiving day a legal_holiday so under sec_7503 if taxpayer had filed a claim_for_refund on november year it would have been deemed timely taxpayer’s claim_for_refund for the year tax_year was not filed however until date thus note that if taxpayer served in afghanistan from august year through november year the claim_for_refund for the year tax_year was not timely the discrepancy in expirations dates results from the fact that afghanistan was declared a combat_zone by executive_order as of september year the statute_of_limitations is only suspended under sec_7508 for periods of service in a combat_zone thus from august year through september year the taxpayer would not have served in a combat_zone thus there would be fewer days on the statute_of_limitations for filing a claim_for_refund for the year year ie the statute_of_limitations for year would have expired on date taxpayer’s claim_for_refund for the year tax_year was filed on date thus in this circumstance the claim_for_refund would not be timely this assumes however that the claim_for_refund was not mailed on or before date if the claim_for_refund was mailed on or before date then it would be timely under sec_7502 see attached sheet detailing calculations for this scenario postn-132010-04 taxpayer’s claim_for_refund for the year tax_year was not timely filed nor were any of the claims for refund for years preceding year that were filed in march year if you have any questions please contact bridget tombul at case development hazards and other considerations n a this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
